20H*t5
     tppdknr                                                                  RECEIVED IN
          Vr                                                               cci':rfo~c?r;;MAFPiEALS
THJ C.W/VnVml CourTof /J WW*/ Tex*S                  O p f P i f\| A I         FEB 23 21

                                                                            Ate A^c^s.. G*fy?>'

                             Mono*) For besrreH~in*)Ar>Y Rovifruj

  To Tfie HoA/ar-aklo. Jucl^e. of lite tntnin&l. CourT of APP&ais of T^x/^r
 Comes now Mammc-I, &i/flim?rZK APpe/laif, wrik hsSeu'd auTT/oa •ft^fyj££ff\ft'«'**t
 Re-Vie.**/ and Would Shou) T/ie HomoRAble- C^Mi/>/0iL CourT of ^©G^^^F gM^AH«
 Fol/flW/n^ Ftxcds inTde. LiftM". AS YoWowS,                                pro no ?""~
                                               X
     ftPPeii(uf ASSerTs tJiaT Ue. Co^iCtioa CourT L*jl/?oA{(wf Stxii :rn.dfch\Aev\.1~ -fur R^lure ~72> S7i>/» re.nJ*r Ata,^
 ULc\                             Jfourtl) Court of &ppeate
                                    £§>an gfotomo, tEexas

                                MEMORANDUM OPINION

                                          No. 04-14-00877-CR


                                          Manuel G. MUNOZ,
                                               Appellant

                                                  v.



                                          The STATE of Texas,
                                               Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2011
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM


Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: January 28, 2015

DISMISSED FOR LACK OF JURISDICTION

           Manuel Munoz entered into a plea bargain with the State, pursuant to which he pleaded

nolo contendere to the offense of failing to stop and render aid. The trial court imposed sentence

in accordance with the plea bargain on October 17, 2014. Munoz's pro se motion for new trial

filed December 15, 2014, was nottimely. See Tex. R. App. P. 21.4(a) (stating thatmotion for new

trial in criminal case must be filed not later than thirty days after date trial court imposes or

suspends sentence in open court). The deadline for filing a notice of appeal was therefore
November 17, 2014. See TEX. R. APP. P. 26.2(a)(1). The envelope containing Munoz's notice of
                                                                                     04-14-00877-CR




appeal is post-marked December 12, 2014, and the notice was file-stamped bythe district clerk on

December 15, 2014. Munoz did not file a motion for extension of time to file the notice of appeal.

See TEX. R. App. P. 26.3.

       We notified Munoz that the record raised an issue regarding our jurisdiction over the appeal

and ordered a response showing the appeal was timely filed. Munoz's court-appointed appellate

counsel filed a response in which he agrees the notice of appeal was not timely filed.

       Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding
that ifappeal is not timely perfected, court ofappeals does not obtain jurisdiction to address merits
ofappeal, and court may take no action other than to dismiss appeal; court may not suspend rules
to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
see also Ater v. Eighth Court ofAppeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that
writ ofhabeas corpus pursuant to article 11.07 ofthe Texas Code of Criminal Procedure governs
out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for lack of

jurisdiction.


                                                  PER CURIAM


Do not publish